Citation Nr: 9919622	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-47 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include adjustment disorder with depressive 
mood.


ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from May 1983 to May 1986, 
and from June 1987 to September 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision that denied 
the veteran's claim of service connection for adjustment 
disorder with depressed mood (claimed as depression).  The 
veteran also appealed an October 1995 rating decision that 
denied a claim of service connection for a personality 
disorder.  This latter claim was denied by the Board in July 
1997 and is final.  38 C.F.R. § 20.1100.  Also in July 1997 
the Board remanded the issue of service connection for 
adjustment disorder with depressed mood to the RO for 
additional development.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely. 

The veteran's claim of service connection for a psychiatric 
disability, to include adjustment disorder with depressed 
mood, is well grounded in light of evidence of psychiatric 
symptoms both in service and following service, as well as a 
medical notation that the veteran had been suffering from 
symptoms of depression since service.  38 U.S.C.A. § 5107(a), 
Caluza v. Brown, 7 Vet. App. 498 (1995).  In light of this 
well grounded claim, further development is necessary in 
fulfillment of VA's duty to assist the veteran with his 
claim.

In this regard, in an attempt to clarify a psychiatric 
diagnosis as well as determine the date of onset of any such 
diagnosis, the veteran's claims file was reviewed by a VA 
examiner in October 1998.  

The remand of July 1997 included the following statement: 
"The psychiatrist's report should include a list of 
diagnoses of all psychiatric disorders the veteran currently 
has, and, to the extent feasible, a medical opinion as to the 
time of onset of each such disorder."  The VA psychiatrist's 
report of October 1998 includes neither a list of current 
diagnoses nor a medical opinion as to the date of onset of 
any current psychiatric disorder.

After reviewing the veteran's claims file, the examiner 
stated that the veteran had experienced a depressive episode 
in service which fit the criteria under DSM-IV for adjustment 
disorder with depressed mood.  The examiner went on to say 
this spontaneously resolved within two weeks and that there 
was insufficient evidence to support a diagnosis of major 
depression.

Thus, this report does not make clear what, if any, current 
psychiatric disability the veteran has, nor does it contain a 
medical opinion as to the etiology of any current psychiatric 
problems.  For these reasons, the should be scheduled for a 
psychiatric examination so that medical clarification on 
these issues can be obtained.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

In addition, any additional treatment records regarding the 
veteran's psychiatric problems should be obtained, 
translated, and incorporated into the veteran's claims file.  
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Such records 
should include hospital records pertaining to the veteran's 
overnight hospitalization in 1991 following a suicide 
attempt, and outpatient treatment records by a private 
neurologist who performed a February 1991 examination (a copy 
of which is on file) (see October 1995 private examination 
report). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of medical examination or 
treatment for his psychiatric illness 
since service.  These records (including 
the veteran's 1991 hospitalization 
records and outpatient treatment records) 
should be obtained, translated, and 
associated with the claims file, 
following the procedures of 38 C.F.R. 
§ 3.159 (1998).

2.  Taking into account the fact that the 
veteran lives in Germany, the RO should 
schedule the veteran to undergo a 
psychiatric examination in order to 
assess the nature and etiology of any 
psychiatric disabilities.  The claims 
file and a copy of this Remand must be 
made available to the examiner prior to 
the examination in order that he or she 
may review the veteran's medical history.  
A notation to the effect that the claims 
file was reviewed should be included in 
the examination report.  Any diagnostic 
tests and procedures deemed appropriate 
should be performed.  All subjective 
complaints and objective findings should 
be reported in detail.  The examiner 
should include a list of the diagnoses of 
all psychiatric disorders the veteran 
currently has.  The diagnoses should be 
stated in terms consistent with the 
criteria under DSM-IV.  To the extent 
feasible, the examiner should provide a 
medical opinion as to the time of onset 
of each such disorder.  The examiner 
should be asked to include the rationale 
for the opinion expressed. 

3.  Following completion of all requested 
development, the RO should review the 
evidence of record and readjudicate the 
claim of service connection for a 
psychiatric disability, to include 
adjustment disorder with depressive mood 
(claimed as depression).  If the benefit 
remains denied, the RO should issue to 
the veteran and his representative a 
supplemental statement of the case which 
summarizes the additional evidence and 
discusses how such evidence relates to 
the issue involved, as well as lists and 
discusses all applicable laws, 
regulations, and legal precedent.  
38 C.F.R. §§ 19.30, 19.31 (1998).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
remand is to develop the record.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










